DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits for application 16/305,542.  Responsive to the preliminary amendment filed 11/29/2018, claims 15-34 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2019 has been considered by the examiner.

Claim Objections
Claim 23 is objected to because of the following informalities:  line 4, “the first control variable” should be changed to - -a first control variable- - for claim consistency.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  line 6, “the first process variable” should be changed to - -a first process variable- - for claim consistency.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  line 8, “a torsional deflection” should be changed to - -the torsional deflection- - for claim consistency (see Claim 25, line 6).  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  line 8, “a shaft” should be changed to - -the shaft- - for claim consistency (see Claim 25, line 6).  Appropriate correction is required.

Claim 33 is objected to because of the following informalities:  line 5, “the process variable” should be changed to - -a process variable- - for claim consistency.  Appropriate correction is required.

Claim 33 is objected to because of the following informalities:  line 6, “the control variable” should be changed to - -a control variable- - for claim consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-23, 30, 31 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LORENTZ et al. (US 2014/0364274 A1).

Regarding claim 15, LORENTZ et al. discloses a method of shifting a vehicle transmission (see Figs. 1-6), comprising: providing a vehicle transmission (30) including a first clutching device (“off-going clutch”) and a second clutching device (“on-coming clutch”), wherein at least a portion of the first clutching device is coupled with at least a portion of the second clutching device (see, at least, Fig. 1 wherein clutches 53 and 54 share a common input (from 31) and a common output (26)); and engaging the second clutching device, wherein engaging the second clutching device includes controlling a state of the second clutching device by changing a state of the first clutching device (see Figs. 3-6; paragraph [0026], “disengagement of the off-going clutch decreases the torque carried by the off-going clutch…the torque carried by the off-going clutch may decrease in proportion to the torque carried by the on-coming clutch”).

Regarding claim 16, LORENTZ et al. discloses an input of the first clutching device is coupled with an input of the second clutching device so that rotation of the input of the first clutching device causes rotation of the input of the second clutching device (see, at least, Fig. 1 wherein clutches 53 and 54 share a common input (from 31); paragraph [021]).

Regarding claim 17, LORENTZ et al. discloses the input of the first clutching device and the input of the second clutching device are coupled or selectively coupled with a power source (21).

Regarding claim 18, LORENTZ et al. discloses an output of the first clutching device is coupled with an output of the second clutching device so that rotation of the output of the first clutching device causes rotation of the output of the second clutching device (see, at least, Fig. 1 wherein clutches 53 and 54 share a common output (26); paragraph [0021]).

Regarding claim 19, LORENTZ et al. discloses the output of the first clutching device and the output of the second clutching device (common output from 32) are coupled or selectively coupled with a vehicle output (26), the vehicle output including at least one of a drive shaft, a drive axle, a differential, a final drive, and one or more wheels (see Fig. 1).

Regarding claim 20, LORENTZ et al. discloses, while the state of the second clutching device (“on-coming clutch”) is controlled by changing the state of the first clutching device (“off-going clutch”), no torque or no power is transferred through the second clutching device (see Figs. 4 and 6; there is no torque for the on-coming clutch (Fig. 6) while the on-coming clutch is controlled (Fig. 4) prior to t3).

Regarding claim 21, LORENTZ et al. discloses changing the state of the first clutching device (“off-going clutch”) includes changing an engagement pressure of the first clutching device (see Fig. 5).

Regarding claim 22, LORENTZ et al. discloses changing the engagement pressure of the first clutching device (“off-going clutch”) includes lowering the engagement pressure of the first clutching device (see Fig. 5).

Regarding claim 23, LORENTZ et al. discloses controlling the state of the second clutching device (“on-coming clutch”) by changing the state of the first clutching device (“off-going clutch”) includes executing a feedback control procedure (see Fig. 3, feedback loop at 64 until shift is completed), the feedback control procedure comprising at least one of: using an engagement pressure of the first clutching device as a first control variable (see paragraph [0031], “command a reduction in pressure to the off-going clutch…until a further reduction in pressure will result in slippage of the off-going clutch”), and using a slip speed of the second clutching device as a first process variable (see paragraph [0035], “pressure may be maintained at the on-coming clutch…until the on-coming clutch is no longer slipping”).

Regarding claim 30, LORENTZ et al. discloses increasing an engagement pressure of the second clutching device (“on-coming clutch”) by executing a feedforward control procedure using a feedforward engagement pressure profile for the second clutching device (see paragraph [0024], “engagement of the on-coming clutch increases the torque carried by the on-coming clutch according to a predetermined profile”).

Regarding claim 31, LORENTZ et al. discloses the feedforward engagement pressure profile for the second clutching device (“on-coming clutch”) is determined based on a current input torque of the second clutching device (see Fig. 6; paragraph [0024], “engagement of the on-coming clutch increases the torque carried by the on-coming clutch according to a predetermined profile”).

Regarding claim 33, LORENTZ et al. discloses decreasing an engagement pressure of the first clutching device (“off-going clutch”) by executing at least one of: a feedback control procedure using a slip speed of the first clutching device as a process variable (see paragraph [0031], “command a reduction in pressure to the off-going clutch…until a further reduction in pressure will result in slippage of the off-going clutch) and using the engagement pressure of the first clutching device as a control variable (see paragraph [0031], “command a reduction in pressure to the off-going clutch…until a further reduction in pressure will result in slippage of the off-going clutch), and a feedforward control procedure using a feedforward engagement pressure profile for the first clutching device (see paragraph [0024], “engagement of the on-coming clutch increases the torque carried by the on-coming clutch according to a predetermined profile”; paragraph [0026], “disengagement of the off-going clutch decreases the torque carried by the off-going clutch…the torque carried by the off-going clutch may decrease in proportion to the torque carried by the on-coming clutch”).

Allowable Subject Matter
Claims 24-29, 32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FUJIMOTO et al. (US 2009/0042692 A1) discloses a transmission control apparatus (see ABSTRACT).
HAYABUCHI et al. (US 5,547,436) discloses a transmission control system (see ABSTRACT).
HEINE et al. (US 4,774,857) discloses a gear assembly (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659



/Edwin A Young/               Primary Examiner, Art Unit 3655